DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1-9 and 15-20 in the reply filed on 08/20/2021 is acknowledged.  The traversal is on the ground(s) that the Election/Restriction requirement did not establish proof of undue burden.  This is not found persuasive because, since the application is a National Stage application under 35 USC 371, the Election/Restriction requirement was based on unity of invention, which does not require the establishment of undue burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-9 and 15-20 are under consideration in this Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "120" and "110" have both been used to designate the “second ohmic contact layer” in Paragraph 0024, line 5, and Paragraph 0028, lines 3-4, respectively. Based on Figure 1B, it appears that Paragraph 0028 should instead refer to the “first ohmic contact layer”.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “925” and “1120” in lines 8-9 of claim 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) second side of the monolithic water splitting device is a photocathode configured to absorb light, and the first side of the monolithic water splitting device is an anode.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first metallic contact layer (905)" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The limitations of “a metallic substrate (905)” and “a first ohmic contact layer (910)” are introduced in lines 3 and 4, respectively. It is unclear which of these limitations the “first metallic contact layer (905)” is referring to. For examination purposes, the “first metallic contact layer” has been interpreted to refer to the “first ohmic contact layer”.
Any claims dependent on the above claim(s) are rejected for their dependence.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9, 15-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitagawa et al. (U.S. 2016/0372271), hereinafter Kitagawa; claim 1 evidenced by Yu et al. (“Stainless steel as an efficient electrocatalyst for water oxidation in alkaline solution”, International Journal of Hydrogen Energy, 2016) and claim 6 evidenced by Shi et al. (“Cu(In,Ga)Se2 solar cells on stainless-steel substrates covered with ZnO diffusion barriers”, Solar Energy Materials and Solar Cells, 2009).
Regarding claim 1, Kitagawa discloses a photoelectrochemical device (see e.g. Fig. 1B, photo-electrochemical cell 1; Paragraph 0023, line 5) comprising a substrate comprising a metallic electrocatalyst (see e.g. Fig. 1B, conductive base material 6, exemplified as a stainless steel substrate, Paragraph 0023, lines 10-12, and Paragraph 0069, lines 8-9; stainless steel being an electrocatalyst for water oxidation, as evidenced by Yu, see e.g. Abstract); a first ohmic contact layer arranged on the substrate (see e.g. Fig. 1B, second electrode 4; Paragraph 0023, lines 16-17); a tandem photoabsorber arranged on the first ohmic contact layer (see e.g. Fig. 1B, photoelectric conversion layer 2 as a multi junction, i.e. tandem, photoelectric conversion layer; Paragraph 0024, lines 14-18); a second ohmic contact layer arranged on the tandem photoabsorber (see e.g. Fig. 1B, first electrode 3; Paragraph 0023, lines 16-17); and a protective layer arranged on the second ohmic contact layer (see e.g. Fig. 1B, transparent dielectric part 10 which prevents corrosion of the photoelectric conversion layer; Paragraph 0031, lines 8-11, and Paragraph 0032, lines 18-21), wherein the substrate is comprised of a different material than the tandem photoabsorber (see e.g. Paragraph 0069, lines 1-5 and 8-9, stainless steel substrate and Si/SiGe photoconversion layer).
Regarding claim 2, Kitagawa discloses the tandem photoabsorber comprising first and second photoabsorbers (see e.g. Paragraph 0024, lines 14-18, multi junction 
Regarding claim 3, Kitagawa discloses the first photoabsorber comprising gallium arsenide and the second photoabsorber comprising indium gallium phosphide (see e.g. Paragraph 0024, lines 8-11, and Paragraph 0103, an exemplary photoelectric conversion layer includes a first layer comprising GaAs and a second layer comprising InGaP).
Regarding claim 6, Kitagawa discloses the substrate being 1.5 µm thick stainless steel (see e.g. Paragraph 0069, lines 8-9), which would inherently be flexible, as evidenced by Shi which discloses a flexible stainless steel substrate with a thickness of 50 µm (see e.g. Page 654, Col. 1, lines 1-7, and Col. 2, lines 5-6). The much thinner stainless steel substrate of Kitagawa would therefore also be flexible.
Regarding claim 7, Kitagawa discloses a second metallic electrocatalyst on which the substrate is arranged (see e.g. Fig. 1B, second catalyst layer 7; Paragraph 0023, lines 10-12); and a third metallic electrocatalyst on the second ohmic contact (see e.g. Fig. 1B, catalyst parts 9 on first electrode 3; Paragraph 0031, lines 1-4), wherein the photoelectrochemical device is a monolithic electrochemical device that does not include external connections or wires (see e.g. Fig. 1B, photoelectrochemical cell 1 which has no wires and has oxidation and reduction catalyst layers 5/7 on opposite sides of a photoelectric conversion layer 2 is of a monolithic structure; Paragraph 0003, lines 11-18, and Paragraph 0028, lines 8-14).

Regarding claim 9, Kitagawa discloses the third electrocatalyst comprising platinum (see e.g. Paragraph 0031, lines 7-8, and Paragraph 0030, lines 11-12, catalyst parts 9 as a reduction catalyst including materials such as Pt).
Regarding claim 15, Kitagawa discloses a monolithic water splitting device (see e.g. Fig. 1B, photoelectrochemical cell 1 is of a monolithic structure and performs oxidation and reduction of water to O2 and H2; Paragraph 0003, lines 11-18, Paragraph 0029, lines 1-6, and Paragraph 0030, lines 1-7) comprising a first metallic electrocatalyst (see e.g. Fig. 1B, second catalyst layer 7; Paragraph 0023, lines 10-12); a metallic substrate arranged on the first metallic electrocatalyst (see e.g. Fig. 1B, conductive base material 6, exemplified as a stainless steel substrate, Paragraph 0023, lines 10-12, and Paragraph 0069, lines 8-9); a first ohmic contact layer adjoining the metallic substrate (see e.g. Fig. 1B, second electrode 4; Paragraph 0023, lines 16-17); a tandem photoabsorber comprising group Ill and group V materials and adjoining the first ohmic contact layer (see e.g. Paragraph 0024, lines 8-11 and 14-18, multi junction photoelectric conversion layer comprising two or more photoelectric conversion layers, materials such as GaAs, GaInP, and AlGaInP being suitable to form the photoelectric conversion layer); a second ohmic contact layer adjoining the tandem photoabsorber (see e.g. Fig. 1B, first electrode 3; Paragraph 0023, lines 16-17); and a second metallic 
Regarding claim 16, Kitagawa discloses the tandem photoabsorber comprising a first photoabsorber comprising gallium arsenide and a second photoabsorber comprising indium gallium phosphide (see e.g. Paragraph 0024, lines 8-11, and Paragraph 0103, an exemplary photoelectric conversion layer includes a first layer comprising GaAs and a second layer comprising InGaP).
Regarding claim 18, Kitagawa discloses the second metallic electrocatalyst comprising titanium and platinum (see e.g. Fig. 1B, catalyst part 9 of first catalyst layer 5 as an oxidation catalyst comprising Pt and transparent dielectric part 10 of first catalyst layer 5 comprising Ti; Paragraph 0031, lines 7-8, Paragraph 0030, lines 11-12, and Paragraph 0047, lines 1-9).
	Regarding claim 19, Kitagawa discloses the monolithic water splitting device being configured to perform unassisted water splitting without external connections or wires (see e.g. Fig. 1B, photoelectrochemical cell 1 is of a monolithic structure, and therefore doesn’t require wiring, and performs oxidation and reduction of water to O2 and H2; Paragraph 0003, lines 11-18, Paragraph 0029, lines 1-6, and Paragraph 0030, lines 1-7).
	Regarding claim 20, Kitagawa discloses the first metallic electrocatalyst being arranged on a first side of the monolithic water splitting device (see e.g. Fig. 1B, second catalyst layer 7 at bottom of photoelectrochemical cell 1), the second metallic electrocatalyst being arranged on a second side of the monolithic water splitting device (see e.g. Fig. 1B, first catalyst layer 5 at top of photoelectrochemical cell 1), the second .
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (U.S. 2017/0247804), hereinafter Yamada.
Regarding claim 1, Yamada discloses a photoelectrochemical device (see e.g. Figs. 1 and 3-5, photoelectrochemical reaction device 1) comprising a substrate comprising a metallic electrocatalyst (see e.g. Fig. 2, first reflective layer 41 and substrate 11 which comprises metals such as Cu, Ni, Fe and Ag which are also taught as catalyst materials; Paragraph 0026, lines 5-10, and Paragraph 0027, lines 6-11); a first ohmic contact layer arranged on the substrate (see e.g. Fig. 2, second reflective layer 42 which acts as an ohmic contact; Paragraph 0031, lines 1-6); a tandem photoabsorber arranged on the first ohmic contact layer (see e.g. Fig. 2, photoelectric conversion layer 20 formed of tandem photoelectric conversion layers 31-33; Paragraph 00030, lines 3-6); a second ohmic contact layer arranged on the tandem photoabsorber (see e.g. Fig. 2, oxidation electrode layer 21 which acts as an ohmic contact; Paragraph 0036, lines 1-5); and a protective layer arranged on the second ohmic contact layer (see e.g. Paragraph 0038, lines 1-4), wherein the substrate is comprised of a different material than the tandem photoabsorber (see e.g. Paragraph 0026, lines 5-10, and Paragraphs 0033-0034, the photoelectric conversion layers comprise Si and SiGe, while the substrate is a metal such as Cu, Ni, Fe, and Ag).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Ono et al. (U.S. 2015/0252482), hereinafter Ono.
Regarding claim 5, Kitagawa teaches all the elements of the device of claim 1 as stated above. Kitagawa does not teach the metallic electrocatalyst of the substrate being nickel or nickel oxide. Kitagawa teaches the substrate generally being a conductive base material (see e.g. Paragraph 0023, lines 10-12) with the specific example of stainless steel (see e.g. Paragraph 0069, lines 8-9).
Ono teaches a photoelectrochemical device (see e.g. Abstract) comprising a substrate which is conductive and provides support to a photoelectrochemical cell of the device (see e.g. Paragraph 0042, lines 1-4), the substrate comprising materials such as nickel or SUS, i.e. stainless steel (see e.g. Paragraph 0042, lines 3-6). 
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of the device of Kitagawa to comprise nickel as taught by Ono as an alternate material to stainless steel suitable for use as the conductive substrate material in a photoelectrochemical cell.
Regarding claim 17, Kitagawa teaches all the elements of the device of claim 15 as stated above. Kitagawa further teaches the first metallic electrocatalyst comprising 
Kitagawa does not explicitly teach the substrate comprising nickel. Kitagawa does teach the substrate generally being a conductive base material (see e.g. Paragraph 0023, lines 10-12) with the specific example of stainless steel (see e.g. Paragraph 0069, lines 8-9).
Ono teaches a photoelectrochemical device (see e.g. Abstract) comprising a substrate which is conductive and provides support to a photoelectrochemical cell of the device (see e.g. Paragraph 0042, lines 1-4), the substrate comprising materials such as nickel or SUS, i.e. stainless steel (see e.g. Paragraph 0042, lines 3-6). 
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the substrate of the device of Kitagawa to comprise nickel as taught by Ono as an alternate material to stainless steel suitable for use as the conductive substrate material in a photoelectrochemical cell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friedman et al. (U.S. 2016/0281247) discloses a photoelectrochemical device for water splitting comprising a tandem photoabsorber comprising first photoabsorber comprising GaAs and a second photoabsorber GaInP2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795